Case 2:19-cv-05562-DMG-PLA Document 75 Filed 12/16/20 Page 1 of 3 Page ID #:1126




                             NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                       DEC 16 2020
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

  MICHAEL SMITH,                                  No.    20-55304

                  Plaintiff-Appellee,             D.C. No.
                                                  2:19-cv-05562-DMG-PLA
    v.

  116 S MARKET LLC,                               MEMORANDUM*

                  Defendant-Appellant.

                     Appeal from the United States District Court
                        for the Central District of California
                       Dolly M. Gee, District Judge, Presiding

                            Submitted December 7, 2020**
                                Pasadena, California

  Before: OWENS and LEE, Circuit Judges, and EZRA,*** District Judge.

         Defendant 116 S Market LLC appeals from the district court’s judgment

  granting Plaintiff Michael Smith’s motion for summary judgment. The district



         *
               This disposition is not appropriate for publication and is not precedent
  except as provided by Ninth Circuit Rule 36-3.
         **
               The panel unanimously concludes this case is suitable for decision
  without oral argument. See Fed. R. App. P. 34(a)(2).
         ***
               The Honorable David A. Ezra, United States District Judge for the
  District of Hawaii, sitting by designation.
Case 2:19-cv-05562-DMG-PLA Document 75 Filed 12/16/20 Page 2 of 3 Page ID #:1127




  court determined that the Defendant had violated the Americans with Disabilities

  Act (“ADA”) and ordered the Defendant to provide ADA-compliant parking

  spaces and access routes to its property at 116 S. Market Street, Inglewood,

  California—which the Defendant currently leases to a marijuana dispensary—as

  well as pay $12,000 in damages under the California Unruh Civil Rights Act. We

  review a district court’s grant of summary judgment de novo. See Booth v. United

  States, 914 F.3d 1199, 1203 (9th Cir. 2019). We have jurisdiction under 28 U.S.C.

  § 1291. Because the dispensary has not been evicted, this case is not moot. As the

  parties are familiar with the facts, we do not recount them here. We affirm.1

        On appeal, the Defendant does not challenge the district court’s

  determination that the Defendant violated the ADA. Instead, the Defendant argues

  that the district court’s order “exceed[ed] its jurisdiction” because the order

  mandates an illegal act. Specifically, the Defendant contends that mandatory

  compliance with the ADA would force the Defendant to facilitate Smith’s access

  to marijuana and therefore “abet[]” violations of the Controlled Substances Act

  (“CSA”). According to the Defendant, this puts it in the untenable position of

  either violating the court’s order under the ADA or facing criminal prosecution

  under the CSA.


  1
   We also grant Smith’s motion to take judicial notice of the court docket in the
  unlawful detainer and eviction proceedings filed December 12, 2019 in the Los
  Angeles Superior Court. Dkt. No. 37.

                                             2
Case 2:19-cv-05562-DMG-PLA Document 75 Filed 12/16/20 Page 3 of 3 Page ID #:1128




        The district court’s order does no such thing. First, the order is silent as to

  marijuana use. The order merely requires that the Defendant comply with its

  obligations under the ADA. Second, the Defendant misapplies James v. City of

  Costa Mesa, 700 F.3d 394 (9th Cir. 2012). James interpreted standing provisions

  under Title II of the ADA, but Smith’s challenge arises under Title III. James also

  limited its holding to “medical marijuana users who claim to face discrimination

  on the basis of their marijuana use.” 700 F.3d at 397 n.3. Smith does not allege

  discrimination on the basis of any marijuana use, his or otherwise. Furthermore,

  the Defendant’s argument about an increased risk of criminal prosecution has no

  merit. The Defendant cites a November 20, 2019 letter from the California Bureau

  of Cannabis Control as support for its concern regarding criminal liability, but the

  Bureau’s letter emphasized the fact that the Defendant’s property was “being used

  for illegal commercial cannabis activity” and that such activity was “unlicensed.”

  Adding ADA-compliant facilities would not change this basic fact.

        Because we reject the Defendant’s challenge on its merits, we need not

  decide the issue of waiver.

        AFFIRMED.




                                            3
